(Por la Corte, a propuesta
del Juez Asociado Sr. Travieso.)
Vista la moción radicada por el querellado Juan Valldejuli Ro-dríguez, en la que alega que con fecha 6 de mayo de 1942 presentó ante la Corte de Circuito de Apelaciones de los Estados Unidos para el Primer Circuito una moción desistiendo de la apelación interpuesta por él contra la sentencia dictada por esta Corte Suprema en julio-29 de 1941, y pidiendo a este Tribunal que reconsidere dicha sen-tencia; y visto también el mandato remitido por la referida Corte de Circuito de Apelaciones, del cual aparece que la apelación in-terpuesta por el querellado ha sido desestimada y archivada a peti-ción del mismo;
Por cuanto, el querellado hace constar en su moción que él acata y respeta la decisión dictada por este Tribunal y alega que nunca estuvo en su mente la intención de cometer infracción alguna de los deberes que como miembro del foro y ciudadano viene obligado a observar hacia este Tribunal Supremo;
Por cuanto, el propósito fundamental del procedimiento de-desacato es proteger la dignidad de la Corte, impidiendo que su auto-*956ridacl sea menoscabada y castigando todo acto que tienda a impedir y obstaculizar la libre administración de la justicia;
Por cuanto, el Tribunal es de opinión que para la realización de los indicados propósitos, en el presente caso, no es absolutamente necesario que el querellado cumpla la sentencia de prisión • que le fué impuesta y que es suficiente que satisfaga la multa a que fué condenado;
PoR do tanto, el Tribunal acuerda reconsiderar, y por la presente reconsidera, la sentencia dictada en julio 29 de 1941, y modificarla en el sentido de condenar al querellado Juan Valldejuli Rodríguez al pago de $50 de multa y las costas. Y así modificada Se confirma -en todas sus partes.